Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 11-20, drawn to a recombinant vector comprising a EF1g gene and comprises the nucleic acid as shown in SEQ ID NO: 1.
Group II, claim(s) 21-24 and 27, drawn to an attenuation system which inserts a regulatory element upstream of the EF1g gene in the genome of Plasmodium.
Group III, claim(s) 25 and 26, drawn to a method for attenuating Plasmodium comprising infecting an animal with an attenuation system.
The inventions of Groups I-III are found to have no special technical feature that defines over the prior art of Genbank XIM_022857911.1 10/24/17 and CN 103842029 (references provided by Applicant).  The first claimed invention is drawn to a recombinant vector comprising an EF1g gene comprising a nucleic acid sequence as shown in SEQ ID NO: 1. The Genbank sequence discloses the sequence of the EF1g gene of Plasmodium berghei which is 100% identical to Applicants’ SEQ ID NO: 1.  CN 103842029 discloses an attenuated plasmodium vaccine through gene inactivation and it would have been obvious to one of ordinary skill in the art to attenuate Plasmodium by inactivating or deleting a gene.  Instant claim 11 only comprises the nucleic acid of SEQ ID NO:1 and no other features and is anticipated by the Genbank sequence.  Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art. Accordingly, the inventions of groups I-III do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. 
Species Election

The species are as follows: 
In claim 15, Applicants must elect the regulatory element. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  11-14, 17-27.


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       



/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/11/22